—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 24, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant had been employed as a legal secretary for approximately seven years when she resigned after she was informed that she would perform her usual job at the employer’s law office in the afternoons and would spend her mornings performing secretarial work for two companies that shared office space with her employer. Although claimant’s hours and salary were to remain unchanged, she was concerned that the workload assigned to her would increase. When she informed the employer of her concern that she would be unable to handle all of the work that would be assigned to her, she received no response and quit without notice.
Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant left her employment under disqualifying circumstances. A claimant’s dissatisfaction with his or her workload or increased job responsibilities has been found not to constitute good cause for resigning (see, Matter of Gega, 272 AD2d 738; Matter of Watford, 244 AD2d 725). The Board’s decision finding that claimant left her employment under disqualifying circumstances is, accordingly, affirmed.
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.